Appeal by defendant from a judgment of the Supreme Court, Kings County (Lodato, J.), rendered July 5, 1983, convicting him of two counts of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On January 4, 1982, defendant, armed with a shotgun concealed in an umbrella, and an accomplice robbed two individuals in front of a Brooklyn restaurant at about 10:15 p.m. A review of the trial minutes indicates that the main issue concerned identification.
On this appeal, defendant contends that the identification *483charge as a whole was confusing, did not give adequate guidance to the jury concerning its evaluation of the evidence, and impermissibly shifted the burden of proof to defendant. We disagree. A reading of the identification charge as a whole reveals that the jury could gather from the language the correct rules which should be applied in arriving at its determination as to whether the People had proven beyond a reasonable doubt whether defendant had committed the robbery (see, People v Hall, 82 AD2d 838, 839). In view of the overwhelming evidence of defendant’s guilt, any defects in the charge may be characterized as harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230; People v Spruill, 103 AD2d 785).
We have reviewed defendant’s remaining contention and find it lacks merit. O’Connor, J. P., Weinstein, Niehoff and Eiber, JJ., concur.